Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 5/20/2022.An Interview held on 8/31/2022 resulted in amendments to claims 1, 17 and 20 and cancellation of claims 2 and 18. 

Claim Interpretation
For claims which cite, N frequency domain units, such as where N=3,  the frequencies can be 15 kHz, 30 kHz, and 60 kHz; 60 kHz is not positioned between 15 kHz and 30 kHz in the bandwidth configuration. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Wayne Zou on 8/31/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for sending an uplink channel, comprising: 
	determining, by a terminal device, a first transmission resource on a transmission bandwidth on a first carrier based on a first indication information sent by a network device, the first transmission resource being configured to transmit a physical uplink control channel (PUCCH), the first transmission resource comprising N frequency domain units on a first subband on the transmission bandwidth, 
	wherein at least a first frequency domain unit and a second frequency domain unit are discontinuous in the frequency domain among the N frequency domain units, any frequency domain unit among the N frequency domain units is not positioned between the first frequency domain unit and the second frequency domain unit, where N is a positive integer greater than 2, and the transmission bandwidth is a bandwidth configured by a network device for the terminal device for uplink transmission, 
	wherein the transmission bandwidth comprises the first subband and a second subband, and the first indication information is used to indicate that the first transmission resource is on the first subband, and the first indication information is used to indicate a frequency domain position of the first transmission resource, and 
	wherein the first indication information is sent by the network device via radio resource control (RRC) signaling; and transmitting, by the terminal device, the PUCCH by the first transmission resource.

2.	(Canceled)

17. (Currently Amended) A terminal device, comprising a memory and a processor, wherein the memory is used to store instructions, and the processor is used to execute the instructions stored in the memory, to: 
	determine a first transmission resource on a transmission bandwidth on a first carrier based on first indication information sent by a network device, the first transmission resource being configured to transmit a physical uplink control channel (PUCCH), the first transmission resource comprising N frequency domain units on a first subband on the transmission bandwidth, 
	wherein at least a first frequency domain unit and a second frequency domain unit are discontinuous in the frequency domain among the N frequency domain units, any frequency domain unit among the N frequency domain units is not positioned between the first frequency domain unit and the second frequency domain unit, where N is a positive integer equal to or greater than 2, and the transmission bandwidth is a bandwidth configured by a network device for the terminal device for uplink transmission, 
	wherein the transmission bandwidth comprises the first subband and a second subband, and the first indication information is used to indicate that the first transmission resource is on the first subband, and the first indication information is used to indicate a frequency domain position of the first transmission resource,  and wherein the first indication information is sent by the network device via radio resource control (RRC) signaling; and 
	transmit the PUCCH by the first transmission resource.

18.	(Canceled)

20. (Currently Amended) A network device, comprising a memory and a processor, wherein the memory is used to store instructions, and the processor is used to execute the instructions stored in the memory, to: 
	determine a first transmission resource on a transmission bandwidth on a first carrier, the first transmission resource being configured to transmit a physical uplink control channel (PUCCH), the first transmission resource comprising N frequency domain units on a first subband of the transmission bandwidth, 
	determining, by the network device, first indication information, the first indication information being used to indicate a frequency domain position of the first transmission resource, and 
	sending, by the network device, the first indication information via radio resource control (RRC) signaling to a terminal device, 
	wherein at least a first frequency domain unit and a second frequency domain unit are discontinuous in the frequency domain among the N frequency domain units, any frequency domain unit among the N frequency domain units is not positioned between the first frequency domain unit and the second frequency domain unit, where N is a positive integer equal to or greater than 2, and the transmission bandwidth is a bandwidth configured by the network device for a terminal device for uplink transmission, and 
	wherein the transmission bandwidth comprises the first subband and a second subband, and the first indication information is used to indicate that the first transmission resource is on the first subband and the first indication information is used to indicate a frequency domain position of the first transmission resource; and 
	receive the PUCCH by the first transmission resource.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Application is directed towards uplink bandwidth allocation for NR.
Applicant has overcome the Zhang reference through amendment and persuasive argument. Upon further search,  Liu (US 20200068443) teaches what Zhang lacked, namely, subband bandwidth allocation indicated by RRC signaling.
However, neither Zhang, Liu nor other prior art teaches not positioning a frequency domain unit between a selected first and second domain unit selected amongst N frequency domain units, as Applicant emphasized via further amendment.
Present Examiner’s Amendment serves to bring independent claims 1, 17, 20 into alignment with claim 9. 




Allowable Subject Matter
Claims 1, 5-9, 13-17, 20-24 renumbered as claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415